Title: To Thomas Jefferson from Allan B. Magruder, 7 February 1804
From: Magruder, Allan B.
To: Jefferson, Thomas


               
                  Sir, 
                  Lexington, Kentucky—[before 7 Feb. 1804]
               
               It is with great diffidence that I have taken the liberty to send you a Series of Reflections on the late Cession of Louisiana, to the United States. They were digested and Commited to paper, last Summer, during the pendancy of that Negociation of Which, you are the parent; & Which, in its Ultimate issue, has added the most important advantages to our Country.—
               Be so obliging, therefore, as to accept the pamphlet, Which I have the honor to send you. It is a Small testimony of the Sincere devotion I feel for an administration, Which, in every respect, Comports with the true genius & felicity of the American Nation.—
               
               I am, Sir, with great respect, your mo: Ob Sevt
               
                  Allan B. Magruder 
               
            